Title: To Thomas Jefferson from James Monroe, 8 January 1798
From: Monroe, James
To: Jefferson, Thomas


          
            Dear Sir
            Alb: Jany. 8. 1798.
          
          I have yours of the 27. Decr., for which I thank you. I have made some comments on one item in it to a person who will probably see you.
          I rejoice that the land tax is postponed, & hope when revived it will be under the auspices of those who have imposed on the publick the necessity of such an increase of their burden. It wod. be entertaining to see the friends of an accumulation of [the] debt, in principle, who have benefitted by it also in practice, standing aloof or modestly opposing such a tax, whilst the œconomic part of the legislature who had opposed the accumulation of the debt, took the lead in providing the tax, and  with it the odium attending the provision. This is not the natural course of things, nor wod. the effect be salutary. Direct taxes must be laid but let them proceed from the quarter whence all mischief has proceeded.
          The contest between a bare majority in the reps. against the Senate & President, exhibits an interesting spectacle. The details you have been so kind as note give cause to hope the result will be on the right side. But still we have been going wrong so long, under circumstances too more favorable than the present, that we ought not to be too sanguine. I heartily wish the Session was closed, for I expect no good from it. Indeed the only hope is to prevent harm.
          You will have seen the resolutions of our assembly upon the petition from our district. I thi[nk] the resolutions sound and well drawn. I hope [the] measure of the district and assembly, will produce a good effect, generally.
          I write you only to acknowledge the receit of yours: to tell you we are well—still on the no. side of the mountain and likely to [be] so on yr. return & to assure you that I am sir
          yr. friend & servant
          
            Jas. Monroe
          
          
            I have requested Mr. D. to confer with you whether my coming up will be useful in any view in respect to publick or private concerns.
            You have seen the discovery of a plot I had laid for blowing up the admn., by correcting the misrepresentation of the English prints, in handing to my countrymen occasionally a sketch of […] of the French revolution to be printed in Bach[e’s pa]per. I really suspect the project alarmed them, [for they] have wished to monopolize the publick mind to themselves, wh. they cod. not do, but by keeping the people ignorant of their affairs. Yet the chief of the admn. [deems] it harmless to trample on the constitution, by [rejecting?] its channel of a publick minister, & carry on an intrigue with the British govt.
          
        